Action for damages for personal injuries suffered by plaintiff while a guest passenger in one automobile that became involved in a rear-end collision with another automobile. Judgment for the plaintiff unanimously affirmed, with costs, (a) The jury were free to adopt the view that the other guest passenger plaintiffs did not in fact suffer any substantial personal injuries. A verdict against them and in favor of the defendants, therefore, was not inconsistent with a verdict in favor of the plaintiff Caroline Massar, who suffered substantial personal injuries, (b) The jury found for the defendants and against the plaintiff Ludvik Kaldy in his action for property damage. The proof of substantial property damage suffered by him was uncontra/dicted. A verdict in favor of the defendants on his cause of action established that the jury found that Kaldy, the driver of that ear, was negligent, (c) The plaintiff Caroline Massar was entitled to recover if the jury found that both operators, Kaldy and Bell, were negligent. The record amply sustains such a finding. The operator of the Bell car was negligent, so a jury might find, in cutting into the outside lane from the inside lane as both cars approached art intersection. This cutting in operation the jury could find was negligent under all the circumstances, apart from the proof respecting relative speeds of the cars, *925especially when it appeared in the evidence that the cutting in and stopping operation occurred while the Bell car was crossing from the inside to the outside lane, as is shown by the proof respecting tire marks. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.